Citation Nr: 1426345	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  04-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to service connection for an abnormal thyroid condition, to include as secondary to medication to treat the Veteran's service-connected PTSD with a history of bipolar disorder.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected PTSD with a history of bipolar disorder.

4.  Entitlement to a disability rating in excess of 10 percent for status-post fractures of the thoracic vertebra with degenerative arthritis.

5.  Entitlement to a disability rating in excess of 30 percent from October 28, 1993 through February 23, 2006, 50 percent from February 24, 2003 through June 3, 2008, and 70 percent from June 3, 2008, for PTSD with a history of bipolar disorder.

6.  Entitlement to total disability rating based on individual unemployability (TDIU), from October 28, 1993 through June 3, 2008.

7.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran's Representative


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to September 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a July 1997 rating decision, the RO determined that new and material evidence had not been presented sufficient to reopen the Veteran's claim for entitlement to service connection for schizophrenic reaction.  

In December 1998, the Board remanded the issue in order to provide the Veteran with a hearing.  The Veteran presented testimony before a Veterans Law Judge in January 1999 on the issue of whether new and material evidence had been presented in order to reopen the Veteran's claim.  In April 1999, the Board granted the Veteran's claim to reopen the issue; the underlying claim for entitlement to service connection for schizophrenia was remanded for additional development.

In September 2003, the RO granted entitlement to service connection for bipolar disorder with PTSD, and deferred claims for entitlement to service connection for sleep apnea, dermatitis due to allergic reaction to Thorazine, and residuals of fractured vertebra.

In June 2004, the RO granted entitlement to service connection for residuals of fracture of vertebra at a 10 percent disability rating, effective October 28, 1993.  In addition, the RO denied entitlement to service connection for dermatitis due to an allergic reaction to Thorazine, and for sleep apnea.  The Veteran's claim for entitlement to service connection for an abnormal thyroid condition due to lithium appears to have been deferred, although a hand-written edit was made to the decision reflecting that it was denied.

In April 2006, the RO increased the Veteran's disability rating for PTSD with a history of bipolar disorder to 50 percent, effective February 24, 2006, continued the 10 percent disability rating for status post fracture of thoracic vertebra with degenerative arthritis, and denied entitlement to service connection for an abnormal thyroid condition due to taking lithium.

In an October 2008 supplemental statement of the case, the RO increased the Veteran's disability rating for PTSD with a history of bipolar disorder to 70 percent, effective June 4, 2008.  In December 2008, the RO granted TDIU effective June 4, 2008.

In September 2010, the RO denied entitlement to SMC based on the need for aid and attendance or being housebound.

The Board notes that the Veteran has been granted TDIU as of June 4, 2008.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  As the issue of a TDIU rating has been raised as part of the Veteran's claim for an increased initial disability rating for his psychiatric disorder, beginning October 28, 1993, entitlement to TDIU is currently before the Board for the period from October 28, 1993 to June 3, 2008.

The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Veteran requested a hearing before a Veterans Law Judge; however, he was too incapacitated to report at the time of the hearing.  Instead, his representative presented general arguments in his favor before the undersigned Veterans Law Judge.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears from the record that the Veteran is in receipt of ongoing medical treatment from the VA and possibly private physicians.  The most recent VA medical records in the file are from January 2011, and were submitted by the Veteran.  With regard to private medical records, the most recent in the claims file are from December 2012, and were also submitted by the Veteran. There are no medical records in Virtual VA or VBMS.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, the Veteran's medical records showing treatment from the VA and any relevant private physicians should be obtained and associated with the record.

With regard to the Veteran's service-connected psychiatric disability, characterized as PTSD with a history of bipolar disorder, the most recent VA examination was provided in June 2008.  The most recent VA examination performed to assess the current nature and severity of the Veteran's status post fracture of thoracic vertebra with degenerative arthritis was provided in May 2008.  The Board notes that it has been six years since these examinations were provided to the Veteran, and that the information contained in these reports is now stale.  As such, the Veteran should be provided with VA examinations to determine the current nature and severity of his service-connected psychiatric and back disabilities.

The appeals period for the Veteran's psychiatric and spine disabilities begins on October 28, 1993.  The Board notes that when a regulation changes during the pendency of a claim, the version most favorable to the claimant applies.  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overturning Karnas v. Derwinski, 1 Vet. App. 308 (1991), in part).  The amended version cannot be applied prior to its effective date, however. 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Green v. Brown, 10 Vet. App. 111 (1997).  The criteria for rating mental disorders were amended effective November 7, 1996.  See 61 Fed. Reg. 52695-52702 (October 8, 1996).  In addition, the criteria for evaluating spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  As such, the amended versions of these criteria should be appropriately considered and applied.

The evidence reflects that the Veteran has been diagnosed with at least one psychiatric disability for which service connection has not been established.  See October 2010 Kaiser Permanente medical record reflecting a diagnosis of anxiety disorder.  The Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  As such, the VA examiner should be asked to opine as to whether symptoms associated with the Veteran's service-connected PTSD with a history of bipolar disorder can be separated from any non-service-connected psychiatric disability.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran contends that he has dermatitis and an abnormal thyroid condition caused by the medication taken to treat his service-connected psychiatric disability.  These medications include Thorazine and lithium.  The Veteran's service treatment records reflect that he was prescribed Thorazine when he was first hospitalized in 1957, but that it was discontinued while he was in service.  He contends that he took lithium carbonate for about 20 years.  The Veteran has also alleged that he has sleep apnea secondary to his service-connected PTSD.  

Service treatment records show that the Veteran had a skin reaction to Thorazine while on active duty, due to Thorazine.  Post-service medical records do not reflect any treatment for or diagnosis of a skin disorder.  In such a situation, an examination would not typically be warranted.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all Veterans in disability cases involving nexus issues).  However, as noted above, current medical records are being requested.  If these records reflect treatment for or a diagnosis of a skin disorder, the Veteran should be provided with a VA examination to determine the etiology.

VA medical records show that the Veteran has a current diagnosis of hypothyroidism and sleep apnea.  See March 2009, January 2011 VA medical records.  Service connection is provided for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  On remand, the Veteran should be provided with VA examinations to determine whether the Veteran's hypothyroidism or sleep apnea has been caused or aggravated by his service-connected PTSD with a history of bipolar disorder.  

The Board notes that the outcome of the aforementioned issues may affect the Veteran's claims for TDIU, from October 28, 1993 through June 3, 2008, and for SMC based on the need for aid and attendance or being housebound.  Thus, the latter issue is inextricably intertwined with the Veteran's claims remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, the claims for TDIU, from October 28, 1993 through June 3, 2008, and for SMC based on the need for aid and attendance or being housebound must be deferred pending the readjudication of such issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the necessary steps to obtain all pertinent VA medical records and private medical records pertaining to treatment of the Veteran, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  The Veteran should be afforded an examination to determine the current level of impairment due to his service-connected status-post fractures of the thoracic vertebra with degenerative arthritis.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the spine should be reported in degrees.  The examiner should determine whether the spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Additionally, the examiner should opine as to whether any limitation of motion is considered slight, moderate or severe.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  If there is objective pain on motion, the examiner should not where this pain begins in the range of motion.

If rating for IVDS is appropriate, the examiner should opine as to whether IVDS has been mild, moderated with recurring attacks, or severe with recurring attacks with intermittent relief.  The examiner should also opine as to whether the Veteran has had incapacitating episodes (defined by the regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician) and, if so, the duration of these episodes over the prior twelve month period.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

3.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected PTSD with a history of bipolar disorder.  

The claims folder, this remand, and any Virtual VA or VBMS records must be made available to and reviewed by the examiner and this should be noted.  In addition, the rating criteria for evaluating mental disorders in effect prior to November 7, 1996, and as of November 7, 1996 should be provided to the examiner for review. 

The examiner should opine as to the level of occupational and social impairment caused by his service-connected PTSD with a history of bipolar disorder.  In addition, the examiner should determine whether the current level of disability is such that there is severe impairment of social and industrial or such that the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; or when there were totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; or when the Veteran was demonstrably unable to obtain or retain employment.

The examiner should also opine as to whether the Veteran has any additional psychiatric disorders other than PTSD/bipolar disorder, for which he is service-connected.  The examiner must address the October 2010 Kaiser Permanente medical record reflecting a diagnosis of anxiety disorder.  If there are such disorders noted on examination, the examiner should determine whether it is possible to separate the symptoms of the Veteran's service-connected psychiatric disability with those of any non-service-connected psychiatric disability.
 
The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  Schedule the Veteran for a VA examination to determine the etiology of his current hypothyroidism.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypothyroidism had its onset in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypothyroidism was caused (in whole or in part) by the medications (including Thorazine and lithium) given to him to treat his service-connected psychiatric disability (thought to be schizophrenia)?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypothyroidism has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by the medications (including Thorazine and lithium) given to him to treat his service-connected psychiatric disability (thought to be schizophrenia)?

If the Veteran's current hypothyroidism was aggravated by the medications (including Thorazine and lithium) given to him to treat his service-connected psychiatric disability (thought to be schizophrenia), the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the etiology of his current sleep apnea.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea had its onset in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea was caused (in whole or in part) by his service-connected PTSD with a history of bipolar disorder?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current sleep apnea has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected PTSD with a history of bipolar disorder?

If the Veteran's current sleep apnea was aggravated by his service-connected PTSD with a history of bipolar disorder, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, and if (and only if) these records reflect treatment for, reports of, or diagnosis of a skin disorder, schedule the Veteran for a VA examination to determine the etiology of any current skin disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's skin disorder was caused by or is etiologically related to any incident of active duty.  The examiner must address the indications in the Veteran's service treatment records that he was given Thorazine to treat a psychiatric disorder, and that he apparently had a rash in response to the medication.  The medication was subsequently discontinued during active duty.  

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



